Citation Nr: 0916579	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury. 

2.  Entitlement to service connection for residuals of a left 
knee injury.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 
1964.

This matter is on appeal from the Hartford, Connecticut, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The claim based on new and material evidence is being 
reopened and the issue of whether the Veteran is entitled to 
service connection for residuals of a left knee injury on a 
direct basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Additionally, it appears that in a statement dated March 
2008, the Veteran raised a claim for posttraumatic stress 
disorder.  The Board refers that claim to the RO.


FINDINGS OF FACT

1.  The Veteran's 1973 claim for service connection for left 
knee disorder was deemed abandoned as of February 1975 
because he failed to comply with VA requests for an 
orthopedic examination, laboratory testing, and X-rays.  

2.  The evidence added to the record since February 1975, 
when viewed by itself or in the context of the entire record, 
relates to unestablished facts that are necessary to 
substantiate the claim for service connection for a left knee 
disorder.


CONCLUSION OF LAW

The evidence received subsequent to February 1975 is new and 
material, and the requirements to reopen a claim of 
entitlement to service connection for residuals of a left 
knee injury have been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the abandonment of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
residuals of a total knee replacement, which he maintains 
resulted from an injury he experienced while in basic 
training in 1961.  Historically, in October 1973, he filed a 
claim for a left knee injury incurred during basic training 
in September 1961.  

In January and February 1974, the VA requested further 
evidence necessary to adjudicate his claim, including an 
orthopedic examination, laboratory tests, and X-rays.  He did 
not comply with the VA request and pursuant to 38 C.F.R. 
§ 3.158(a), the claim was deemed abandoned as of February 
1975, 1 year from the date of the last request.  He did not 
communicate further with the VA until he filed his claim for 
residuals of a total knee replacement in May 2005.   

In May 2005, the Veteran again filed a claim of entitlement 
to service connection for residuals of a left knee injury 
including total knee replacement.  He answered "none" when 
asked to list prior claims made to VA.  In his May 2005 
claim, he reflected that he first injured his knee in 1961 
during basic training.  

In September 2005, the RO denied the claim on the merits due 
to no medical nexus.  The Veteran filed a notice of 
disagreement in May 2006.  Based on the procedural history 
outlined above, the issue for consideration is whether new 
and material evidence has been received to reopen the claim 
for service connection for residuals of a left knee injury.  

The evidence of record at the time of the abandonment in 
February 1975 included service treatment records reflecting a 
pre-service left knee injury, which required surgery in 
service and a diagnosis of a tear of medial meniscus, the 
Veteran's reports of pain, stiffness, and an injury during 
basic training, and a general VA examination reflecting no 
treatment to his left knee since surgery in 1962.  

A separation examination revealed the Veteran's report of a 
pre-service left knee injury incurred while playing 
basketball, surgery in 1962 for removal of torn cartilage, 
and a note from the Veteran indicating "no problems since" 
surgery.  Private treatment records were sought in 1973 but 
not provided by the medical professionals from whom they were 
requested.  
   
The evidence added to the record since the February 1975 
abandonment consists of a May 2005 VA treatment record, 
private treatment records for the period November 2004 
through September 2005, a 2005 surgical report, January 2004 
hospital records, letters from his wife and sister 
corroborating his in-service injury, and a July 2008 VA 
examination report specific to his joints.  

As the information listed above had not previously been 
submitted to agency decision-makers and is not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a).  

Next, the VA treatment records demonstrate pathology 
associated with a left knee disorder, which was not 
demonstrated in the record at the time of the February 1975 
abandonment.  Moreover, the private treatment records 
reflected a partial lateral meniscectomy of the left knee and 
subsequent total left knee arthroplasty, indicating a 
possible causal connection between the left knee disorder and 
active duty service, which was not shown at the time of the 
abandonment.    

Therefore, the new evidence relates to unestablished facts 
necessary to substantiate the claim, that of a current left 
knee disorder and of a possible causal connection to service.  
As such, it is found to be material.  Accordingly, as the 
evidence is both new and material, the claim is reopened.  
Having found that the claim should be reopened, the Board 
finds that a remand is necessary to address the merits of the 
Veteran's claim.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal with respect to the claim to reopen.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  




ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a left knee disorder is granted.  The appeal 
is allowed to this extent.


REMAND

Having determined that the claim should be reopened, the 
Board finds that additional development is required in order 
to satisfy VA's obligations under the VCAA.  While the Board 
regrets that another remand is necessary, VA has been placed 
on notice that there are outstanding medical records that may 
be relevant to the Veteran's claim.

Specifically, the RO has not considered the treatment records 
from Hospital for Joint Diseases & Medical Center (HJDMC), in 
compliance with 38 C.F.R. § 20.1304(c) (2008) and Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In his October 1973 
claim, the Veteran indicated that he received treatment from 
HJDMC, as well as United Parcel Service Medical Center 
(UPSMC) but did not provide treatment dates.  

In December 1973, the RO sent requests for medical records to 
the two medical facilities.  It appears that UPSMC did not 
respond to the RO's request while HJDMC responded with a 
request for more information, including a request for a copy 
of the signed authorization and consent form as well as 
specific dates and locations where treatment was received.  

The file is absent any evidence that the RO ever contacted 
the Veteran for more information, or attempted to send 
further information to HJDMC.  A further attempt to obtain 
records from HJDMC and UPSMC should be undertaken.

Additionally, the RO has not considered the treatment records 
pertaining to his reported re-injury in March 1976, for which 
he underwent surgical repair of a cartilage injury.  The 
Veteran reported the re-injury to the VA examiner in July 
2008.  The RO should request the proper consents and 
identifying information from the Veteran and attempt to 
obtain any records related to treatment and surgery for the 
March 1976 re-injury.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
West Haven Medical Center for the period 
from June 2005 to the present. 

2.  After obtaining the appropriate 
release, obtain records from the Hospital 
for Joint Diseases & Medical Center, 1919 
Madison Avenue, New York, New York 10035.  
If those records are no longer available, 
that should be noted in the file.

3.  After obtaining the appropriate 
release, obtain records from the United 
Parcel Service Medical Center, 43rd Street 
& 12th Avenue, NY, NY  10036.  If those 
records are no longer available, that 
should be noted in the file.

4.  After obtaining the appropriate 
release, obtain records from the medical 
facility associated with the Veteran's 
March 1976 re-injury and surgery.

5.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


